Citation Nr: 1134330	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  08-37 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for loss of wisdom teeth.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vision loss.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for type II diabetes mellitus.

6.  Entitlement to service connection for an unspecified disability due to asbestos exposure.

7.  Entitlement to service connection for pes planus.

8.  Entitlement to service connection for a right knee condition.

9.  Entitlement to service connection for ingrown toenail of the right foot.

10.  Entitlement to service connection for ingrown toenail of the left foot. 

11.  Entitlement to service connection for chronic pain of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to May 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2007 rating decision of the VA RO in Huntington, West Virginia.  The RO, in pertinent part, denied the benefits sought on appeal.  

The claim for bilateral hearing loss was awarded in a December 2009 rating decision.  As such, there no longer remains a claim in controversy.

The Veteran presented testimony before the Board in November 2010.  The transcript has been associated with the claims folder.

The claims for pes planus, bilateral ingrown toenails, chronic left foot pain, and a right knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  At hearing before the Board in November 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the claim of entitlement to service connection for loss of wisdom teeth was requested.

3.  The Veteran is not shown to have manifested complaints or findings of tinnitus in service or for many years after completing his active service; he has not presented credible lay assertions sufficient to establish a continuity of tinnitus symptomatology since service; and tinnitus is not shown to be due to a documented disease or injury of the Veteran's active service.  

4.  The claimed vision loss was not shown in service nor has it been shown to be due to a documented disease or injury of the Veteran's active service, including a left corneal abrasion.

5.  Diabetes mellitus is not shown to have manifested in service or for many years after completing his active service; diabetes mellitus is not shown to be due to a documented disease or injury of the Veteran's active service.  


6.  Hypertension is not shown to have manifested in service or for many years thereafter; the currently demonstrated hypertension is not shown to be due to an event or incident of the Veteran's active service or to have been caused or aggravated by a service-connected condition.  

7.  There is no record of the Veteran having been exposed to asbestos in service nor is there any evidence that the Veteran has been diagnosed with an asbestos related disease.  A restrictive lung disease was not incurred during the Veteran's period of active military service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to service connection for loss of wisdom teeth by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  Tinnitus was not incurred in or aggravated by the Veteran's active service.       38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  

3.  Vision loss was not incurred in or aggravated by the Veteran's active service.   38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  

4.  Type II diabetes mellitus is not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

5.  Hypertension is not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein; nor is it proximately due to or the result of a service-connected condition.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).

6.  The criteria for the establishment of service connection for an unspecified condition, to include as result of asbestos exposure, have not been met.                  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the Veteran's claims in correspondence sent to the Veteran in September 2006 and June 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Notice pursuant to the Dingess decision was included in the September 2006 letter.  The claims were last readjudicated in a December 2009 supplemental statement of the case (SSOC).  

Additional private medical records were submitted after the December 2009 was issued.  The records are not pertinent to the matters decided in the instant decision.  Therefore, remand for preparation of an SSOC is not necessary.  38 C.F.R. § 19.31.

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service treatment and personnel records, post-service VA medical records, reports of VA examination, and the transcript from the November 2010 Board hearing.  The Veteran has not identified any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 



Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis, hypertension, and/or diabetes mellitus becomes manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

A disability, which is proximately due to, or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id; See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183 (1993).  


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Loss of Wisdom Teeth

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, during the November 2010 Board hearing, the Veteran, through his authorized representative, has withdrawn the claim of entitlement to service connection for loss of wisdom teeth.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal and it is  dismissed.


Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus.  He asserts that he currently suffers from constant, bilateral tinnitus as a result of exposure to jet engine noise while performing duties on the flight deck during active military service.
    
After careful consideration of all procurable and assembled data, the Board finds that service connection for tinnitus is not warranted.   In this regard, the Veteran's service treatment records are wholly devoid of treatment or diagnoses regarding tinnitus, to include the May 1966 separation medical examination.  

Post-service, the Veteran first complained of tinnitus in December 2008.  He informed VA treatment providers that he had intermittent tinnitus of a 10-year duration.  He indicated that he had been exposed to jet engines during service.  He denied occupational and recreational exposure.  

VA outpatient treatment records dated in 2009 contain complaints of constant tinnitus.  The Veteran informed the November 2009 VA examiner that bilateral, constant tinnitus was of a four to five year duration.

On review, the evidence serves to date the onset of his tinnitus manifestations (approximately 1998) to a period many years after the Veteran's period of active service ending in May 1966.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

This absence of evidence of complaints or treatment constitutes negative evidence against the claim because it tends to disprove that tinnitus was the result of the Veteran's active service.  Id.  

To the extent that the Veteran may be asserting that he had continued or ongoing problems tinnitus since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Significantly, these current assertions are found to be inconsistent with earlier and more probative statements made by the Veteran at the time of his discharge from service and in connection with medical care rendered after service, i.e. statements to VA treatment providers that he began experiencing tinnitus in approximately 1998.  Id.  

Here, even though VA conceded in-service noise exposure when it granted service connection for bilateral hearing loss, there is no competent evidence that establishes a causal link between any current tinnitus and an identified injury or other claimed incident of the Veteran's service.  

In fact, the November 2009 VA examiner opined that the current tinnitus was not caused by or the result of military noise exposure.  The examiner reasoned there was too far a delay from the time of military separation in 1966, which was over 40 years ago.  

Although the Veteran asserts his tinnitus is the result of military noise exposure,  his statements alone do not constitute competent evidence of a medical nexus as only those medically trained are competent to diagnose a condition and identify likely etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In sum, the preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).   

Vision Loss

The Veteran contends that he is entitled to service connection for vision loss.  He asserts that he currently suffers from vision loss as a result of a foreign object in his left eye during active military service.
    
After careful consideration of all procurable and assembled data, the Board finds that service connection for vision loss is not warranted.   In this regard, the Veteran's service treatment records show that in May 1962 he complained that his eyes were sore due to paint fumes.  He was given ointment and returned to duty.  

In January 1965, the Veteran was drilling a hole in a car hitch and felt something hit his eye.  He had an abrasion on the left mid upper cornea.  The Veteran was given patches and after two days was discharged to duty.  The medical provider noted the Veteran was symptomless with full healing.  

The mere fact the Veteran complained of sore eyes due to fumes and sustained a corneal abrasion, is not enough to establish that a chronic eye condition manifested by vision loss occurred in service.  38 C.F.R. § 3.303(b).  Notably, there were no further complaints in service and the May 1966 separation examination showed the left eye vision was 20/20.  The right eye was 20/30 corrected to 20/20 with pinhole.

Post-service, the Veteran has complained of blurry eyes beginning in approximately 2001, which is 45-years after the Veteran's discharge from active military service.  This absence of complaints or findings constitutes negative evidence against the claims because it tends to disprove that vision loss is due to a corneal abrasion in 1965 or any other event or incident of the Veteran's service.  Maxson, supra.  

To the extent that the Veteran may be asserting that he had continued or ongoing problems with his vision since the 1965 incident, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno, supra; Rucker, supra.   

Significantly, these current assertions are found to be inconsistent with earlier and more probative statements made by the Veteran at the time of his discharge from service and in connection with medical care rendered after service.  Id.  

Here, even though the Veteran experienced a corneal abrasion in service, there is no competent evidence that establishes a causal link between any current vision pathology and an identified injury or other claimed incident of the Veteran's service.  

In fact, the Veteran's blurry vision complaints have been variously attributed to uncontrolled blood sugars as a result of the non-service connected type II diabetes mellitus.  

Moreover, the December 2009 VA examiner opined that the Veteran's vision was normal.  The Veteran's visual acuity was corrected to 20/20 bilaterally at a distance.  The examiner noted the history of corneal foreign body to the left eye during service, but stated that examination of the cornea showed no significant corneal scarring or definitive evidence of such an injury, at least not to the point where it would have an effect on vision.  The examiner concluded the Veteran's vision was not affected by the events of active service. 
 
Although the Veteran claims his current vision loss is the result of foreign body in the left eye during service, his statements alone do not constitute competent evidence of a medical nexus.  See Espiritu, 2  Vet. App. at 494-95.   

In sum, the preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.    

Diabetes Mellitus

The Veteran contends that he is entitled to service connection for type II diabetes mellitus.  He asserts that he currently suffers from diabetes mellitus as a result of exposure to lead from handling munitions and guided missiles during active military service.
    
After careful consideration of all procurable and assembled data, the Board finds that service connection for diabetes mellitus is not warranted on a direct or presumptive basis.   At the outset, the Board notes the Veteran does not claim, nor does the record establish, that diabetes mellitus was the result of exposure to herbicides.  

In some circumstances, a disease associated with exposure to certain herbicide agents, like diabetes mellitus, will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

While the Veteran served during the Vietnam era, service personnel records do not establish that he service in the Republic of Vietnam.  Further, the Veteran has not claimed that he served in Vietnam and in fact testified that his sea service was in the Mediterranean.  Thus, the Veteran is not presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116(f). 

The Veteran's service treatment records are wholly devoid of complaints, treatment, or diagnoses of diabetes mellitus.  Post-service, the first objective evidence of diabetes mellitus is in 2000, which is also clearly outside the one-year presumptive period for chronic diseases.  38 C.F.R. §§ 3.307, 3.309.

In the instant case, there is a 34-year evidentiary gap between the Veteran's discharge in 1966 and the diagnosis of diabetes mellitus in approximately 2000.  This absence of complaints or findings constitutes negative evidence against the claim because it tends to disprove that diabetes mellitus is due an event or incident of the Veteran's service.  Maxson, supra.  

As diabetes mellitus was not shown during service or for years thereafter, service connection can only be granted if there is some competent evidence linking the current disability to service.  Here, there is no such competent evidence that establishes a relationship to an identified injury or other incident of service, to include the claimed lead exposure, which has not been substantiated.

A remand for a VA medical opinion is not necessary in order to decide the claim in this case because the record does not contain any evidence that the Veteran suffered an injury, disease, or event in service or that the claimed diabetes mellitus may be associated with service.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Appellants of Am. V. Sec'y of Appellants Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  

Although the Veteran reports having diabetes mellitus related to his military service, there is simply no medical evidence on file supporting his lay assertions.  
His statements alone cannot constitute competent evidence of a nexus opinion.  See Espiritu, 2 Vet. App. at 494-95.  

In sum, the preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.    

Hypertension

The Veteran asserts that he is entitled to service connection for hypertension.  Specifically, he maintains it is secondary to type II diabetes mellitus.

After careful consideration of all procurable and assembled data, the Board finds that service connection for hypertension is not warranted on a direct, presumptive, or secondary basis.  At the outset, the Board notes the Veteran claims that hypertension is secondary to diabetes mellitus.  The claim for diabetes mellitus was denied in the instant decision and as such, service connection on a secondary causation basis is not warranted.  38 C.F.R. § 3.310.

As indicated, the Veteran does not contend (nor does the evidence of record show) that hypertension is directly related to an injury or other event of his period of active duty.  The Board finds it pertinent that service treatment records are wholly devoid of treatment or diagnoses regarding hypertension.  

Further, there is no objective evidence that hypertension was diagnosed during the year following the Veteran's discharge from active military service.  38 C.F.R. §§ 3.307, 3.309.  

As the Veteran's hypertension was not shown during service or for years thereafter, service connection can only be granted if there is some competent evidence linking the current disability to service or a service-connected disability.  Here, there is no such competent evidence that establishes a relationship to an identified injury or other incident of service or a service-connected condition.

A remand for a VA medical opinion is not necessary in order to decide the claim in this case because the record does not contain any evidence that the Veteran suffered an injury, disease, or event in service or that the claimed hypertension may be associated with service.  38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 Vet. App. at 517.  

Although the Veteran reports having hypertension related to his military service, there is simply no medical evidence on file supporting his lay assertions.  
His statements alone cannot constitute competent evidence of a nexus opinion.  See Espiritu, 2 Vet. App. at 494-95.  

In sum, the preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.    

Unspecified Condition

The Veteran contends that he is entitled to service connection for an unspecified respiratory condition as a result of asbestos exposure in service.  Specifically, he asserts that while aboard ship he slept above duct pipe and he would be covered in dust and inhale asbestos fibers.

At the outset, while service personnel records confirm that the Veteran served aboard the USS FDR and Air Devron Four, they do not contain any record of asbestos exposure.  These records also do not contain any evidence regarding the probability of the Veteran's exposure while working with ammunitions to asbestos.  

Even assuming his exposure to asbestos was probable, the Veteran has not been diagnosed with a disease associated with said asbestos exposure.  Notably, x-rays dated in October 2004 contain no parenchymal disease .  The respiratory VA examination dated in November 2009 further found no radiographic evidence of asbestos exposure.  The examiner specifically indicated that computerized tomography taken in December 2009 showed no focal infiltrate or effusion. There were no pleural plaques, acute disease, or anything suggestive of asbestos exposure.

The VA examiner simply diagnosed the Veteran with restrictive lung disease of unknown etiology, not related to service.  The examiner specifically indicated that there was no diagnosis of asbestosis.

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (hereinafter "M21-1MR").  Also, an opinion by VA's Office of General Counsel discusses the development of asbestos claims.  See VAOPGCPREC 4- 2000 (April 13, 2000), published at 65 Fed. Reg. 33422 (2000).

As the claims file is devoid of objective evidence of asbestos exposure or an asbestos related disease, the Board shall proceed with adjudicating the Veteran's claim on a direct causation basis, i.e. not as secondary to asbestos exposure.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

After careful consideration of all procurable and assembled data, the Board finds that service connection is not warranted for a restrictive lung disease.  In this regard, service treatment records dated in January 1965 show an old primary complex on chest x-ray.  There was no evidence of active disease and it was not considered disabling.  

The mere fact that there was an old primary complex on chest x-ray in 1965, is not enough to establish that a chronic respiratory condition manifested in service.  38 C.F.R. § 3.303(b).  In fact, chest x-rays taken upon separation examination in May 1966 were negative.  

Post-service, the first chest and/or breathing complaints were in April 2001, when the Veteran complained of chronic cough.  The lungs however, were clear to auscultation.  In July 2002, there was a questionable soft tissue mass adjacent to the thoracic spine upon chest x-ray; however, later chest x-rays were negative to include those dated in August 2002 and October 2004.  

Restrictive lung disease was first objectively demonstrated upon VA examination in December 2009.  The examiner noted the Veteran smoked from the ages of 17 to 43, though he had abstained for the past 25 years.  The examiner opined that restrictive lung disease was not service related and was in fact, of unknown etiology.   

Looking at documented diagnoses in the claims file, there is a 43-year evidentiary gap in this case between the Veteran's period of active service ending in 1966 and the earliest diagnosis of restrictive lung disease in 2009.  See Maxson, supra.  Even when considering the first respiratory complaints post-service dated in 2001, this still represents a 35-year gap.  This absence of evidence of complaints or treatment constitutes negative evidence against the claim because it tends to disprove that restrictive lung disease was the result of military service, over three decades prior.  Id.

As the Veteran's restrictive lung disease was not shown during service or for years thereafter, service connection can only be granted if there is some competent evidence linking the current disability to service.  Here, there is no such competent evidence that establishes a relationship to an incident of service.  

The Board is cognizant that the Veteran maintains that he has had breathing problems since service, and that the Veteran is competent to report his symptoms.  Layno, supra.   However, the Board cannot give great weight and credibility to the Veteran's account in light of the evidence that a chronic respiratory disorder was not demonstrated in service and no breathing problems were reported until 35 years after his discharge from service.  Id.

Though the Veteran contends he has an unspecified condition that is related to his military service, there is simply no medical evidence on file supporting the Veteran's assertion, and his statements do not constitute competent evidence of a medical nexus opinion.  See Espiritu, 2 Vet. App. at 494-95.   

In sum, the evidence is not in relative equipoise.  The preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364;  Gilbert,
1 Vet. App. at 55-57.   


ORDER

Entitlement to service connection for loss of wisdom teeth is dismissed.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for vision loss is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for type II diabetes mellitus is denied.

Entitlement to service connection for an unspecified disability due to asbestos exposure is denied.


REMAND

The Veteran has also filed claims of entitlement to service connection for bilateral pes planus, bilateral ingrown toenails, chronic pain of the left foot, and a right knee condition.  Specifically, the Veteran alleges that the bilateral pes planus, ingrown toenails, and left foot condition were the result of standing for long hours on the flight deck in cheap shoes.  He additionally maintains that the right knee condition is secondary to the bilateral pes planus. 

A determination has been made that additional evidentiary development is necessary in this case.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described.

In November 2010, following the hearing with the Board, the Veteran submitted VA Form 21-4142, Authorization and Consent to Release Information to VA, which indicated that he received treatment for his feet and toes from LTS in Ashland, Kentucky.  These records have not yet been obtained.  Such missing private treatment records should be requested and associated with the claims folder, if available.  38 C.F.R. § 3.159(c)(1).

In February 2011, the Veteran submitted private medical records from LD dated in March and April 2009.  They pertain to the treatment of the Veteran's feet and toenails.  The Veteran did not waive initial RO adjudication of these records.  Thus,  the appeal must be remanded for the evidence to be reviewed by the RO and for the issuance of an SSOC.  38 C.F.R. § 20.1304(c)(2010); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

As the Veteran maintains his right knee condition is secondary to the claim for bilateral pes planus, it is inextricably intertwined with the remanded claim for pes planus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)(issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

Ongoing VA outpatient treatment records dated after December 2009 should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1), (2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, as these matters are being remanded, the agency of original jurisdiction should take efforts to ensure that it provides the Veteran with notice that meets all due process requirements, including those addressed by recent cases from the Court.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO must review the claims file and ensure that all notification and development action required by     38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010) are fully complied with and satisfied. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

2.  The RO should take appropriate steps to contact LTS in Ashland, Kentucky, and request medical records pertaining to treatment of the Veteran's feet and toenails.  See VA Form 21-4142 signed in November 2010.

All identified private treatment records should be requested directly from the healthcare providers.  
All requests for records and their responses should be clearly delineated in the claims folder.  At least one follow-up request must be made if a response is not received to the initial request for records. 

3.  The RO should obtain any outstanding VA medical records from the Huntington VA Medical Center (VAMC) dated after December 2009 that pertain to treatment of the Veteran's pes planus, ingrown toenails, right knee, and left foot.  All requests for records and their responses should be clearly delineated in the claims folder.  

4.  After completing the requested development to the extent possible, the RO should readjudicate the Veteran's claims in light of all the evidence of record, to include private medical records from LD dated in March and April 2009, as well as any records obtained in accordance with this Remand.  If any benefit sought on appeal remains denied, the Veteran and his representative  should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


